Citation Nr: 1638899	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1968.  
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

In October 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This issue came before the Board in October 2015, at which time the Board remanded for a VA medical opinion.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the October 2015 Board remand.  Specifically, an adequate opinion was issued in December 2015.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension did not begin in service and is otherwise not related to service, including herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established by presumption pursuant to 38 C.F.R. 
§ 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, hypertension is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including hypertension, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions.  38 C.F.R. § 3.309(e).  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6).  

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Service Connection for Hypertension Analysis

The Veteran contends that his hypertension is related to service.  In February 2011, the Veteran filed for service connection for diabetes mellitus and hypertension, secondary to diabetes mellitus, among other conditions.  In October 2015, the Board denied service connection for diabetes mellitus because the evidence did not show a current disability.  Thus, the Veteran cannot obtain service connection for hypertension, secondary to diabetes mellitus, because it is not service-connected.  

The Board finds that the Veteran is not entitled to direct service connection for his hypertension, on a basis that it actually began during service.  The Veteran's service records, which appear to be complete, do not show any complaints of or treatment for high blood pressure in service, and the Veteran does not allege otherwise.  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  No diagnosis or symptoms of hypertension were noted in the February 1968 separation examination and his blood pressure was 118/76 (systolic/diastolic).  The Veteran also denied high or low blood pressure in the February 1968 report of medical history. 

The Board further finds that the Veteran's hypertension did not manifest within one year of separation from service and his symptoms of hypertension were not continuous since service separation.  The Veteran's VA medical records are associated with the file and do not show symptoms of hypertension, such as elevated blood pressure, until 1988 at earliest.  VA medical records reveal the Veteran had elevated blood pressure readings from 1988 to 2003, including 148/96 in June 1988, 150/72 in July 1988, and 170/96 in November 1996.  His blood pressure readings were normal in May 1995 at 122/84 and November 1995 at 130/80.   In September 2002, the Veteran presented to urgent care.  During intake, he denied hypertension.  His blood pressure was 155/80 and, after a second reading, 140/82.  In June 2003, the Veteran's blood pressure was 164/94 and he was diagnosed with hypertension.  Additionally, the Veteran reported in his claim filing that his hypertension began around 2005.  Because the evidence shows that the Veteran did not experience symptoms of hypertension until 1988, at earliest, the Veteran is not entitled to presumptive service connection for hypertension.  

The Board also considered whether the Veteran was entitled to presumptive service connection due to herbicide exposure.  Although the Veteran served in the Republic of Vietnam during the presumptive time period, hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease.  Thus, the Veteran is not entitled to presumptive service connection for hypertension based on herbicide exposure.  

The Board further finds that the Veteran's currently-diagnosed hypertension is not directly related to service, to include exposure to herbicide agents during service.  The Veteran's service records do not show that the Veteran had symptoms of or treatment for hypertension in service.  At service separation, the Veteran denied hypertension and his blood pressure readings were normal.  The Veteran's VA medical records also do not indicate that the Veteran's hypertension is related to service.  They show elevated blood pressure levels in 1988, at earliest, and a diagnosis of hypertension in 2003.

Moreover, per the Board's October 2015 remand, a medical opinion was obtained regarding the etiology of the Veteran's hypertension.  A VA physician examined the Veteran's claims file in December 2015 and concluded that it is unlikely that the Veteran's diagnosed hypertension began during or was otherwise caused by service, including exposure to herbicide agents.  He stated that herbicides are not known to cause hypertension and there was no evidence in the service records that showed elevated blood pressure levels consistent with a diagnosis of hypertension.  Instead, he opined that the Veteran's hypertension was likely genetic in etiology.  There is no medical opinion to the contrary.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA records, lay statements, and service treatment records.  The Veteran was also afforded a VA medical opinion in December 2015 to assist in determining the etiology of his hypertension.  The opinion was adequate because it was issued by an appropriate medical professional, included a rationale, and was based on an accurate review of the Veteran's record, history, and symptomatology.

Additionally the Veteran provided testimony at a Board hearing in October 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the February 2016 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Service connection for hypertension is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


